DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 5-6 recite the limitation “wherein a perimeter of the neck aperture is permanently formed in part by both the first section and the second section…” There is no support in the specification for the neck aperture being permanently formed. Claims 2-3 and 5-15 are rejected for being dependent on a rejected base claim. 
Additionally, claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, lines 5-6 recite the limitation “wherein a perimeter of the neck aperture is permanently formed in part by both the first section and the second section…” It is unclear how the neck aperture can be permanently formed in part by both the first section and the second section. For example, if the material of either the first section or the second section tore, the neck aperture would not be permanently formed. For purposes of examination on the merits, the claims are being interpreted as not containing the limitation “permanently” as recited in claim 1. Claims 2-3 and 5-15 are rejected for being dependent on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is not in proper dependent form. For purposes of examination on the merits, it is being interpreted that claim 18 is dependent on claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) being anticipated by Kelley et al (US-5839395-A).
	Regarding claim 16, Kelley et al discloses an animal blanket, comprising:
	a first section (14, 16) formed of a substantially inelastic material (column 1, lines 30-47, “the body of blanket material defines a major blanket portion”) and having a first end and a second end (column 3, lines 34-51); and 
	a second section (18, 20, 22) being formed from an elastic material (column 4, lines 54-61) and fixedly coupled to the first section to form a neck aperture (column 1, lines 30-47); 
	wherein the second section is coupled to the first section to partially form a perimeter of the neck aperture (34) (column 3, lines 33-50; column 3, line 59-67 – column 4, lines 1-13) and to be positioned at least partially along a chest area of the animal (see figure 3);
	and further wherein the second section permits expansion and contraction of the neck aperture (column 2, lines 51-57). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US-5839395-A) in view of Palmer (US-0224468-A).
Regarding claim 1, Kelley et al discloses an animal blanket, comprising:
a first section (14, 16) having a first end and a second end (column 3, lines 34-51); and
a second section (18, 20, 22) being formed from an elastic material (column 4, lines 54-61) connected to the first section to form a neck aperture (34) (column 3, lines 33-50; column 3, line 59-67 – column 4, lines 1-13);
wherein a perimeter of the neck aperture is formed in part by both the first section and the second section to allow the elastic material of the second section to selectively expand the size of the neck aperture (column 3, lines 59-67 – column 4, lines 1-13) (see figure 4);
wherein the second section extends from the neck aperture to a bottom end of the animal blanket (see figures 3 and 4). 
Kelley et al discloses the claimed invention except that the second section is connected to the first section instead of the second section being stitched to the first section.  Palmer shows that an integrally coupled blanket is an equivalent structure known in the art to separate pieces being sewn together (Palmer: page 2, lines 20-25).  Therefore, because these two forms of composition were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an integrally coupled blanket for two pieces stitched together. 
Regarding claim 2, Kelley et al in view of Palmer teaches an animal blanket wherein the first and second sections are configured to be positioned on an animal and the second section is coupled to the first section to be positioned at least partially along a chest area of the animal (Kelley et al: figure 3).
Regarding claim 3, Kelley et al in view of Palmer teaches an animal blanket wherein the second section permits expansion and contraction of the neck aperture (Kelley et al: column 2, lines 51-57). 
Regarding claim 5, Kelley et al in view of Palmer teaches an animal blanket wherein the first section is formed of a different material than the second section (Kelley et al: column 1, lines 30-47, “the body of blanket material defines a major blanket portion;” column 2, lines 51-57, “…the first closure flap and the second closure flap may be provided with an elastic portion”). 
Regarding claim 12, Kelley et al in view of Palmer teaches an animal blanket wherein the second section is coupled to the first section at a first and a second seam (Palmer: page 2, lines 20-25) (see obviousness statement of claim 1 above), the first and second seams being spaced from one another and extending from the neck aperture to the bottom end (the boundaries of the second section 18, 20, and 22 in view of Palmer). 
Regarding claim 13, Kelley et al in view of Palmer teaches an animal blanket wherein the blanket is positioned on an animal (Kelley et al: figure 3), the first seam is positioned to be offset to a first side and the second seam is positioned to be offset to a second side (the boundaries of the second section 18, 20, and 22 in view of Palmer). 
Regarding claim 14, Kelley et al in view of Palmer teaches an animal blanket wherein the second section is coupled to the first section to define a pocket (Kelley et al: 34), the pocket sized to at least partially receive the body of an animal therein (Kelley et al: figures 3 and 4). 
Regarding claim 15, Kelley et al in view of Palmer teaches an animal blanket wherein the second section elastically deforms to change the size of the pocket (Kelley et al: column 2, lines 51-57; column 3, lines 59-67 – column 4, lines 1-13).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US-5839395-A) in view of Palmer (US-0224468-A), and further in view of Spatt (US-6234117-B1).
Regarding claim 6, Kelley et al in view of Palmer does not teach an animal blanket wherein the elastic material is sporty nylon spandex. Spatt teaches a protective garment wherein an elastic fabric is a sport nylon spandex (Spatt: column 2, lines 13-26). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al in view of Palmer with the nylon spandex elastic material as disclosed by Spatt for the benefit of utilizing a tight-weave, four-way stretch and achieving a maximum stretch of about 200%, thus allowing versatility in the sizes of horses the blanket can be used for (Spatt: column 2, lines 13-26).
Regarding claim 7, Kelley et al in view of Palmer and Spatt teaches an animal blanket wherein the elastic material is 80% nylon and 20% spandex (Spatt: column 2, lines 13-26). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US-5839395-A) in view of Palmer (US-0224468-A), and further in view of Gatto (US-20020043054-A1).
Regarding claim 8, Kelley et al in view of Palmer does not teach an animal blanket wherein the first section is formed, in part, of fibers having a linear mass density of about 1200 denier. Gatto teaches a horse blanket (equivalent to the first section of Kelley et al) wherein the first section is formed, in part, of fibers having a linear mass density of about 1200 denier (pages 2-3, [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al in view of Palmer with the first section formed in part of fibers having a linear mass density of about 1200 denier as disclosed by Gatto for the benefit of minimizing the weight of the protective layer (Gatto: pages 2-3, [0029]).
Regarding claim 9, Kelley et al in view of Palmer and Gatto teaches an animal blanket wherein the first section has an insulation layer (Kelley et al: column 1, lines 30-47, “the body of blanket material defines a major blanket portion”) and the second section does not have an insulation layer (Kelley et al: column 2, lines 51-57, “…the first closure flap and the second closure flap may be provided with an elastic portion”). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US-5839395-A) in view of Palmer (US-0224468-A) and Gatto (US-20020043054-A1), and further in view of Caston (US-20130263561-A1).
Regarding claim 10, Kelley et al in view of Palmer and Gatto does not teach an animal blanket wherein the insulation layer is fleece. Caston discloses an animal blanket (equivalent to the first section of Kelley et al) that has an insulation layer wherein the insulation layer is fleece (pages 1-2, [0012]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al in view of Palmer and Gatto with the fleece insulation layer as disclosed by Caston for the benefit of providing warmth to animals during colder weather (Caston: pages 1-2, [0012]). 
Regarding claim 11, Kelley et al in view of Palmer and Gatto does not teach an animal blanket wherein the insulation layer is 100% cotton. Caston discloses an animal blanket (equivalent to the first section of Kelley et al) that has an insulation layer wherein the insulation layer is 100% cotton (pages 1-2, [0012]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al in view of Palmer and Gatto with the 100% cotton insulation layer as disclosed by Caston for the benefit of providing warmth to animals during colder weather (Caston: pages 1-2, [0012]). 

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US-5839395-A) in view of Spatt (US-6234117-B1).
Regarding claim 17, Kelley et al does not disclose an animal blanket wherein the elastic material is 80% nylon and 20% spandex. Spatt teaches a protective garment wherein an elastic fabric is 80% nylon and 20% spandex (Spatt: column 2, lines 13-26). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al with the nylon and spandex composition as disclosed by Spatt for the benefit of utilizing a tight-weave, four-way stretch and achieving a maximum stretch of about 200%, thus allowing versatility in the sizes of horses the blanket can be used for (Spatt: column 2, lines 13-26).
Regarding claim 19, Kelley et al teaches a method of manufacturing an animal blanket, comprising: 
partially defining a neck aperture (34) in a first section (14, 16) formed of a material that is substantially inelastic (column 1, lines 30-47, “the body of blanket material defines a major blanket portion”);
partially defining the neck aperture with a second section (18, 20, 22) formed of an elastic material; and
coupling the first section to the second section to form a pocket (34) sized to receive at least a portion of an animal, the first and second section being fixedly coupled to one another to fully form a perimeter of the neck aperture (column 1, lines 30-47; column 3, lines 33-50; column 3, line 59-67 – column 4, lines 1-13);
wherein the portion of the perimeter of the neck aperture defined by the second section is positioned to be aligned with a chest portion of the animal (see figure 3); and
further wherein the elastic properties of the second section allow the pocket and neck aperture to elastically deform to different sizes (column 2, lines 51-57).
Kelley et al does not disclose that the elastic material is about 80% nylon and about 20% spandex. Spatt teaches a protective garment wherein an elastic fabric is 80% nylon and 20% spandex (Spatt: column 2, lines 13-26). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al with the nylon and spandex composition as disclosed by Spatt for the benefit of utilizing a tight-weave, four-way stretch and achieving a maximum stretch of about 200%, thus allowing versatility in the sizes of horses the blanket can be used for (Spatt: column 2, lines 13-26).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US-5839395-A) in view of Gatto (US-20020043054-A1).
Regarding claim 18, Kelley et al does not disclose an animal blanket wherein the first section is formed of fibers having a linear mass density of about 1200 denier. Gatto teaches a horse blanket (equivalent to the first section of Kelley et al) wherein the first section is formed of fibers having a linear mass density of about 1200 denier (pages 2-3, [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kelley et al with the first section formed in part of fibers having a linear mass density of about 1200 denier as disclosed by Gatto for the benefit of minimizing the weight of the protective layer (Gatto: pages 2-3, [0029]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644